ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 28 February 2022 has been entered and considered. Claims 1, 3-4, 7, 10, 13, and 15 have been amended. Claims 2, 19, and 20 have been canceled. By way of Examiner’s Amendment, claims 1 and 3 are further amended and claim 7 is canceled. Claims 1, 3-6 and 8-18, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the cancellation of claim 7 and the amendment to claim 13, the rejections under 35 USC 112 are withdrawn. 

Prior Art Rejections
In view of the amendments to independent claims 1, 10, and 15, the previously applied prior art rejections are withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Nicholaus Rericha (Reg. No. 62,855), on 2 June 2022.
The application has been amended as follows: 

1. (Currently Amended) A system for detecting a viewing direction of a user, comprising: 
an infrared (IR) reflective film configured to be attached to a surface; 
a device that projects a marker in IR light at a fixed location on the IR reflective film; 
an optical assembly, comprising: 
a first optical sensor arranged to view the marker; and 
a second optical sensor arranged to view the user; 

a processor; and 
a non-transitory computer-readable medium storing computer-readable instructions, that, when executed by the processor, cause the processor to: 
receive first data from the first optical sensor, wherein the first data includes a representation of the marker; 
receive second data from the second optical sensor, wherein the second data includes a representation of an eye of the user; 
determine a spatial location of the optical assembly with respect to the marker from the first data; 
determine the eye angle of the eye of the user from the second data; and 
determine the viewing direction of the user from the spatial location of the optical assembly and the eye angle of the eye of the user.  

3. (Currently Amended) The system of claim 1 

7. (Canceled).  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 10, and 15 recite, in some variation: an infrared (IR) reflective film configured to be attached to a surface; a device that projects a marker in IR light at a fixed location on the IR reflective film; an optical assembly, comprising: a first optical sensor arranged to view the marker; and a second optical sensor arranged to view the user; a processor; and a non-transitory computer-readable medium storing computer-readable instructions, that, when executed by the processor, cause the processor to: receive first data from the first optical sensor, wherein the first data includes a representation of the marker; receive second data from the second optical sensor, wherein the second data includes a representation of an eye of the user; determine a spatial location of the optical assembly with respect to the marker from the first data; determine the eye angle of the eye of the user from the second data; and determine the viewing direction of the user from the spatial location of the optical assembly and the eye angle of the eye of the user. The cited art of record does not teach or suggest such a combination of features. 
In the closest prior art of record, Yamada is directed to detecting a user sight line direction. Yamada discloses a video camera 24 disposed on the device 20 which images markers 51-53 placed in front of a user along the edge of a panel display unit. Eye cameras 26 and 27 image the left and right eyes of the user wearing the device 20. The images of the markers 51-53 are used to find the position of the head of  the user wearing the device 20 in order to serve as a starting point for the direction of the line of sight detected from the images of the user’s eyes. 
However, Yamada does not teach or suggest that the determined line of sight represents the eye angle of the user. Also, Yamada is silent about an infrared (IR) reflective film configured to be attached to a surface or a device that projects the marker in IR light at a fixed location on the IR reflective film, as required by the independent claims, and therefore fails to teach or suggest the claimed steps associated with the marker. 
	Hanna, like Yamada, is directed to determining a gaze direction of a user based on fiducial markers arranged in front of the user. For example, Hanna discloses arranging a calibration fiducial on the windshield of a car, and imaging the user’s eyes with an eye tracking camera in order to determine gaze angle. Hanna further discloses that the line of sight direction of the user’s gaze refers to an angle of the user’s eye with respect to an axis extending from the center of the eye’s pupil.
	However, even if the teachings of Hanna were combined with those of Yamada, the combination would fail to teach or suggest an infrared (IR) reflective film configured to be attached to a surface or a device that projects the marker in IR light at a fixed location on the IR reflective film, as required by the independent claims, and therefore would also fail to teach or suggest the claimed steps associated with the marker.
	Madau (U.S. Patent Application Publication No. 2015/0124068) is directed to monitoring a driver of a vehicle. Madau discloses an IR reflective film adhered to the windshield of the vehicle, and a device which projects an infrared flash from the dashboard of the vehicle directly onto the driver’s eye. An image of the reflection of the driver’s eye from the IR reflective film is captured by a dashboard camera.
	Although Madau contemplates utilizing IR reflective film in a driver monitoring system, Madau’s disclosed structure is the inverse of the claimed invention. That is, Madau’s IR reflective film is used to capture an image of the driver’s reflection while the IR flash is irradiated directly onto the user. Thus, Madau (even if combined with Yamada and Hanna) fails to teach or suggest a device that projects the marker in IR light at a fixed location on the IR reflective film, as required by the independent claims. Moreover, even if there were a reason to rearrange Madau’s invention to project the IR flash onto the IR reflective film (the Examiner cannot identify such a reason without relying on impermissible hindsight), the resulting system would image the IR marker directly on the driver’s eyes. Thus, Madau would still fail to teach or suggest the claimed step of determining a spatial location of the optical assembly with respect to the marker from the first data received from the first data arranged to view the marker. Instead, the IR marker would be captured by the second optical sensor arranged to view the user. 
	De Bruijn, like Hanna, is directed to determining gaze direction using a marker on the windshield of a vehicle. De Bruijn discloses that the marker is an infrared one, which is necessarily invisible to a human.
	However, like Madau, De Bruijn images the IR marker directly on the user’s eye. Therefore, even if combined with Yamada, Hanna, and Madau, De Bruijn would also fail to teach or suggest the claimed step of determining a spatial location of the optical assembly with respect to the marker from the first data received from the first data arranged to view the marker. Instead, the IR marker would be captured by the second optical sensor arranged to view the user. 
	Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 10, and 15, these claims are allowed. Claims 3-6 and 8-9 are allowed by virtue of their dependency on claim 1. Claims 11-14 are allowed by virtue of their dependency on claim 10. Claims 16-18 are allowed by virtue of their dependency on claim 15. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663